Title: Proceedings of Commissioners to Settle the Pennsylvania-Virginia Boundary, 27–31 August 1779
From: Madison, Rev. James,Andrews, Rev. Robert,Bryan, George,Ewing, Rev. John,Rittenhouse, David
To: 


Baltimore, 27–31 Aug. 1779. After presenting their respective powers, the commissioners for Virginia (Rev. James Madison and Rev. Robert Andrews; the third commissioner, Thomas Lewis, was absent) exchanged on the following days with the commissioners for Pennsylvania (George Bryan, Rev. John Ewing, and David Rittenhouse) a series of letters proposing and rejecting various lines as the southern boundary of the state of Pennsylvania beyond Maryland. The agreement at length reached on 31 Aug. and signed by the five commissioners proposed “To extend Mason’s and Dixon’s line due west five degrees of longitude, to be computed from the river Delaware, for the southern boundary of Pennsylvania, and that a meridian drawn from the western extremity thereof to the northern limit of the said state be the western boundary of Pennsylvania forever.”
